Citation Nr: 0125728	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-19 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 1, 1996 
for the grant of a 10 percent rating for residuals of a left 
knee disability with recurrent ganglion cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1989 to November 
1991.

This appeal arises from a September 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO), which determined 
that a December 1993 rating decision was clearly and 
unmistakably erroneous.  

The Board also notes that the veteran was scheduled for a 
September 2001 Travel Board hearing; however, the veteran 
failed to report for this hearing.  Pursuant to written 
notice provided to the veteran, as the veteran failed to 
appear for the Travel Board hearing, his case will be 
processed as if his hearing request had been withdrawn.


FINDINGS OF FACT

1.  By rating action in July 1992, service connection was 
awarded for residuals of a left knee injury and a 
noncompensable evaluation was assigned from the day following 
separation from service, or November 21, 1991.

2.  By rating decision in December 1993, service connection 
for ganglion cysts of the left knee were denied as it was 
determined that the January 1992 report of VA examination was 
negative for any mention of a ganglion cyst.

3.  By rating decision in September 1998, it was determined 
that the December 1993 rating decision was clearly and 
unmistakably erroneous as the evidence of record at that time 
clearly supported the grant of service connection for 
ganglion cysts of the left knee effective from the day after 
separation from service or November 21, 1991.

4.  November 21, 1991 is the date from which benefits would 
have been payable for the assignment of a 10 percent 
evaluation for the service connected left knee disability 
with recurrent ganglion cysts if the corrected decision had 
been made at the time of the December 1993 rating decision.


CONCLUSION OF LAW

The criteria for the assignment of an earlier effective date 
of November 21, 1991 for the grant of a 10 percent evaluation 
for the service connected left knee disability with recurrent 
ganglion cysts have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105, 3.400 (k), 4.40, 4.45, 4.59 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include an October 1990 notation 
wherein the veteran complained of a swollen lump on the left 
knee of 4 weeks duration.  No history of trauma was reported.  
On examination, there was no effusion or edema.  Range of 
motion was full.  There was tenderness of the left fibula 
head with increased prominence.  There was no joint line 
tenderness or laxity.  X-rays were negative.  The assessment 
was left fibula head tenderness of questionable etiology.  

On the January 1992 VA examination, a history of several left 
knee injuries during service was reported.  The veteran 
reported that his left knee continued to hurt.  Changes in 
the weather bothered the knee.  He took Motrin for pain.  On 
examination, gait was normal.  There was slight enlargement 
of the left knee.  The enlargement appeared to be in the 
tibial crest.  The head of the fibula also was enlarged.  
Knee flexion was from 0 to 145 degrees.  Crepitus was 
present.  The knee was stable; there was no atrophy.  The 
diagnosis was residuals of trauma to the left knee.  The 
examiner suspected that there may be a meniscus tear, but 
there was no positive McMurray's sign at that time.  X-rays 
of the left knee revealed no bursal effusion.  The impression 
was a normal knee.  

By rating decision in July 1992, service connection was 
granted for residuals of a left knee injury and a 
noncompensable evaluation was assigned effective from 
November 21, 1991 under diagnostic code 5257.

An increased rating claim for the service connected left knee 
was received in March 1993.  In July 1993, the veteran 
indicated that his left knee disability had grown worse.  He 
also indicated that there was a painful growth which appeared 
to be a ganglion cyst.  

An April 1993 VA outpatient notation shows that there was a 
mobile soft knot on the lateral aspect of the proximal tibia.  
Reportedly, the nodule had appeared 3 years before during 
basic training.  The veteran described pain and that the knot 
fluctuated in size.  Bending the knee and exertion caused 
recurrences.  A ganglion cyst had reportedly been diagnosed 
in 1991.  On examination, there was a 1/2 cm. by 2 cm. knot 
of the left aspect of the tibia.  

On VA orthopedic examination in August 1993, the veteran 
complained of continuous left knee pain.  There was stiffness 
after prolonged sitting.  The veteran had also developed a 
lump on the outer aspect just below the knee.  On 
examination, gait was normal.  There was a peculiar 
prominence of the patella.  There was swelling of the 
inferopatellar fat pad and the suprapatellar bursa.  Range of 
motion was from 0 to 140 degrees.  The knee was stable and 
there was no atrophy.  There were 2 nodular masses on the 
outer aspect of the knee near the insertion of the hamstring 
tendon.  The masses were firm, not cystic.  The diagnoses 
were residuals of a left knee injury and tendon sheath 
ganglion of the left leg.  It was opined that tendon sheath 
ganglia should be included as part of the original grant of 
service connection.  The examiner further noted that he was 
unsure if he had described the ganglion in a previous report 
of examination, but he thought that they were undoubtedly 
present at that time.  

By rating decision in early December 1993, the 0 percent 
evaluation for residuals of a left knee injury was continued.  
It was also determined that service connection for a ganglion 
of the left leg was denied as the January 1992 VA examination 
report was negative for any mention of or treatment for a 
ganglion of the tendon sheath.  Notice of the December 1993 
rating decision was sent to the veteran by letter of the same 
month.

On VA examination in late December 1993, the veteran 
complained of left knee discomfort.  There were nodules of 
the left knee area.  It was noted that the veteran definitely 
had these nodules while in the service.  On examination, 
there were 2 nodules of the left knee area just below the 
knee on the outer aspect.  The diagnosis was multiple nodules 
of the left knee and upper leg.  The examiner noted that he 
was not sure what the nodules were.  They resembled a 
ganglion, but they were not typical and they were in a very 
unusual location.  They could arise from a tendon sheath in 
this area, but there were no definite tendinous structures in 
this area.  They also could arise from a muscle sheath.  X-
rays of the left knee were interpreted as being normal.

By rating decision in July 1994, the noncompensable 
evaluation was continued for residuals of a left knee injury.  
Written notice was sent to the veteran in August 1994.

By rating decision in October 1997, it was determined that 
new and material evidence received subsequent to a prior 
rating decision, along with a longitudinal review of the 
evidence, depicted the ganglion cyst as being part and parcel 
of the veteran's left knee injury.  The grant of service 
connection was changed to left knee injury with recurrent 
ganglion cyst.  A noncompensable evaluation was assigned from 
November 21, 1991, a 100 percent evaluation was assigned from 
October 4, 1996 under paragraph 4.30 and a 10 percent 
evaluation was assigned from December 1, 1996.

By rating decision in September 1998, it was determined that 
administrative review showed that the December 1993 rating 
decision which denied entitlement to service connection for 
tendon sheath ganglion of the left leg was clearly and 
unmistakably erroneous.  The December 1993 rating decision, 
which denied service connection, indicated that there was no 
evidence of a ganglion cyst in service when in fact the VA 
examiner in August 1993 opined that the ganglion cysts were 
associated with the original left knee injury.  The fact that 
the veteran was seen during service for a swollen lump of the 
left knee further supports the conclusion that the December 
1993 rating decision was erroneous.  Accordingly, it was 
concluded that service connection should have, and herein 
was, granted for left knee disability with recurrent ganglion 
cyst effective from November 21, 1991.  A noncompensable 
evaluation was continued from November 21, 1991; a 100 
percent evaluation was assigned under paragraph 30 from May 
20, 1996; and a 10 percent evaluation was assigned effective 
from July 1, 1996.

A notice of disagreement was received in October 1998.  The 
veteran contended that there was painful motion on VA 
examination in January 1992.  He therefore requested the 
assignment of a 10 percent evaluation effective from the date 
of the December 1993 rating decision.

On the December 1998 substantive appeal, the veteran noted 
that the ganglion cyst had been determined to be part of the 
original left knee disability and had been assigned an 
effective date from November 21, 1991.  He further noted that 
there had also been painful motion of the left knee since 
November 21, 1991.  Therefore, he concluded, that a 10 
percent evaluation should be assigned for left knee 
disability which had been assigned an effective from November 
21, 1991.  The Board finds, herein, that the law and evidence 
supports the veteran's assertion.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

It was determined in the September 1998 rating decision that 
the December 1993 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
ganglion cysts of the left knee.  The RO also established 
July 1, 1996 as the effective date for the award of a 10 
percent rating for left knee disability (following a period 
of 100 percent under paragraph 30 starting in May 1996).  
Prior to July 1, 1996, service connection was in effect for 
left knee disability, evaluated as noncompensably disabling 
under DC 5257 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part. 4.  

Factually, this is a situation where the RO granted service 
connection for the ganglion cyst from November 21, 1991, the 
day following the veteran's discharge from active military 
service, with the added fact that the claimant has appealed 
the initial disability evaluation (o%) assigned for the 
ganglion cyst as part of the service connected left knee 
disability.  Due to the fact that the grant of service 
connection was based on CUE, the issue at bar becomes whether 
the evidence that was of record at the time of the erroneous 
December 1993 rating decision supported a 10 percent 
evaluation prior to May 1996.  

Under applicable criteria governing an earlier effective date 
claim based on error (section 3.105), provides that the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

The applicable DC's for the evaluation of the service-
connected left knee as of December 1993 are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2000).

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees; under DC 5261, extension limited to 10 
degrees warrants a 10 percent rating.  Normal range of motion 
of the knee includes 0 to 140 degrees of extension and 
flexion respectively.  38 C.F.R. § 4.71, Plate II.  In 
considering the claim for an earlier effective date under 
DC's 5260 and 5261, the objective evidence shows that range 
of motion of the left knee was from 0 to 145 degrees on VA 
examination in January 1992 and from 0 to 140 degrees on VA 
examination in December 1993.  As the range of motion of the 
left knee was normal on every examination of record, 
limitation of extension has not been shown at any time to be 
10 degrees or more, and limitation of flexion has not been 
shown at any time to be 45 degrees or more.  In summary, the 
totality of the evidence does not demonstrate limitation of 
extension of the right knee to 10 degrees or limitation of 
flexion of the right knee to 45 degrees as would be necessary 
for a 10 percent rating under either DC 5260 or 5261.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  

Section 4.59 contemplates at least the minimum compensable 
rating for painful motion with joint or periarticular 
pathology.  The record shows that the veteran has 
consistently complained of left knee pain.  For example, 
continuous left knee pain was reported on VA examinations in 
January 1992 and December 1993 and as part of the April 1993 
VA outpatient treatment.  Accordingly, a 10 percent 
evaluation is properly assignable under section 4.59 
effective (as was the grant of service connection for the 
ganglion) from the first day after separation from service on 
November 21, 1991.  Without evidence of loss of motion to the 
extent necessary for a rating in excess of 10 percent under 
DC 5260 or 5261, there was no basis for a higher evaluation 
during the time period in question.

Moreover, DC 5258 (dislocation of semilunar cartilage), 
factually, is not for application in this case as there is no 
evidence on multiple examinations of dislocated cartilage.  
The only avenue left for inquiry pertains to whether the 
evidence demonstrates the presence of favorable ankylosis (DC 
5256).  It has not been contended by the veteran nor does the 
medical evidence of record show the presence of ankylosis of 
the left knee.  There was also no objective medical evidence 
of any instability or subluxation in the knee joint.  In 
fact, on VA examinations in January 1992 and December 1993, 
the left knee was described as being stable.  Accordingly, 
the Board finds no basis for the assignment of an evaluation 
in excess of 10 percent under any of the provisions of the 
rating schedule discussed above.  

It is therefore the decision of the Board that the effective 
date from which the award of a 10 percent evaluation for left 
knee disability under section 4.59 for painful motion would 
have properly been payable if the corrected decision has been 
made on the date of the reversed decision would be the day 
after separation from service, or November 21, 1991.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

With regard to the above claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000.  
Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was notified in the 
statement of the case issued in November 1998 and the August 
1999 supplemental statement of the case of the provisions of 
law relied on, the facts developed in this case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  


ORDER

An effective date of November 21, 1991 for the award of a 10 
percent rating for left knee disability with recurrent 
ganglion cyst is granted, subject to the law and regulations 
pertaining to payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

